Exhibit 10.1

EXECUTION VERSION

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), dated as of March 20, 2014 among
Xenith Bankshares, Inc., a Virginia corporation (“Parent”), and each of the
undersigned, a list of which is set forth on Exhibit A attached hereto (each, a
“Shareholder”).

WHEREAS, in order to induce Parent to enter into an Agreement of Merger, dated
as of the date hereof (the “Merger Agreement”), between Colonial Virginia Bank,
a Virginia banking corporation (“CVB”), Parent and Xenith Bank, a Virginia
banking corporation and a wholly-owned subsidiary of Parent (“Xenith Bank”),
Parent has requested each Shareholder, and each Shareholder has agreed, to enter
into this Agreement with respect to all shares of common stock, par value $5.00
per share, of CVB that such Shareholder beneficially owns and either (i) holds
jointly with another Shareholder, (ii) holds through an investment entity over
which such Shareholder has sole or shared control or (iii) with respect to which
such Shareholder has sole voting power (with respect to each Shareholder, the
“Shares”) (as used herein, the term “Shares” shall mean (A) all securities of
CVB (including all shares of CVB capital stock and all options, warrants and
other rights to acquire shares of CVB capital stock) owned by a Shareholder as
of the date of this Agreement and either (i) held jointly with another
Shareholder, (ii) held through an investment entity over which such Shareholder
has sole or shared control or (iii) with respect to which such Shareholder has
sole voting power, all as indicated on the signature page hereto, and (B) all
additional securities of CVB (including all additional shares of CVB capital
stock and all additional options, warrants and other rights to acquire shares of
CVB capital stock) of which a Shareholder acquires beneficial ownership during
the period commencing on the execution and delivery of this Agreement until
termination of this Agreement in accordance with Section 5.02 hereof, but
excluding in either case any Shares Transferred (as defined below) by a
Shareholder to any Person (other than another Shareholder) in accordance with
the terms of this Agreement).

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

GRANT OF PROXY; VOTING AGREEMENT

Section 1.01. Voting Agreement. Each Shareholder hereby agrees to vote or
exercise its right to consent with respect to all Shares that such Shareholder
is entitled to vote at the time of any vote or action by written consent to
approve and adopt the Merger Agreement, the Merger, the Plan of Merger and all
agreements related to the Merger and any actions related thereto at any meeting
of the shareholders of CVB, and at any adjournment thereof, at which such Merger
Agreement, Plan of Merger and other related agreements (or any amended version



--------------------------------------------------------------------------------

thereof), or such other actions, are submitted for the consideration and vote of
the shareholders of CVB. Each Shareholder hereby agrees that, for so long as
this Agreement is in effect, it will not vote any Shares in favor of, or consent
to, and will vote such Shares against and not consent to, the approval of any
(i) Acquisition Proposal, (ii) reorganization, recapitalization, liquidation or
winding-up of CVB or any other extraordinary transaction involving CVB, other
than to vote in favor of, or consent to, the Merger Agreement, the Merger and
the Plan of Merger, (iii) corporate action the consummation of which may
frustrate the purposes, or prevent or delay the consummation of, the
transactions contemplated by the Merger Agreement or (iv) other matter relating
to, or in connection with, any of the foregoing matters.

Section 1.02. Irrevocable Proxy. Each Shareholder hereby revokes any and all
previous proxies granted with respect to such Shareholder’s Shares. By entering
into this Agreement, each Shareholder hereby grants a proxy appointing Parent as
such Shareholder’s attorney-in-fact and proxy, with full power of substitution,
for and in such Shareholder’s name, to vote, express consent or dissent, or
otherwise to utilize such voting power in the manner contemplated by
Section 1.01 above as Parent or its proxy or substitute shall, in Parent’s sole
discretion, deem proper with respect to such Shareholder’s Shares. The proxy
granted by each Shareholder pursuant to this Article 1 is irrevocable and is
granted in consideration of Parent entering into this Agreement and the Merger
Agreement and incurring certain related fees and expenses. The proxy granted by
each Shareholder shall be revoked upon termination of this Agreement in
accordance with its terms.

Section 1.03. No Ownership Interest. Except as set forth in Section 1.02,
nothing contained in this Agreement shall be deemed to vest in Parent any direct
or indirect ownership or incidence of ownership of or with respect to any
Shares. All rights, ownership and economic benefits of and relating to the
Shares shall remain and belong to the Shareholders, and Parent shall have no
authority to manage, direct, superintend, restrict, regulate, govern or
administer any of the policies or operations of CVB or exercise any power or
authority to direct the Shareholders in the voting of any of the Shares, except
as set forth in Section 1.02 or as otherwise expressly provided herein, or the
performance of its duties or responsibilities as a shareholder of CVB.

Section 1.04. Other Agreements. Prior to the termination of this Agreement in
accordance with Section 5.02 hereof, each of the Shareholders shall not enter
into any agreement or understanding with any person to vote or give instructions
in any manner inconsistent with this Article 1.

 

2



--------------------------------------------------------------------------------

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

Each Shareholder severally represents and warrants to Parent that:

Section 2.01. Authorization. Such Shareholder has duly executed and delivered
this Agreement and the execution, delivery and performance by such Shareholder
of this Agreement and the consummation by such Shareholder of the transactions
contemplated hereby are within the powers and legal capacity of such Shareholder
and have been duly authorized by all necessary action. Assuming due
authorization, execution and delivery by Parent, this Agreement is a valid and
binding agreement of such Shareholder. If such Shareholder is married and the
Shares set forth on the signature page hereto opposite such Shareholder’s name
constitute community property under applicable laws, this Agreement has been
duly authorized, executed and delivered by, and constitutes the valid and
binding agreement of, such Shareholder’s spouse.

Section 2.02. Non-Contravention. The execution, delivery and performance by such
Shareholder of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate any law, rule, regulation,
judgment, injunction, order or decree applicable to or binding upon the
Shareholder, (ii) require any consent or other action by any Person under,
constitute a default under, or give rise to any right of termination,
cancellation or acceleration or to a loss of any benefit to which such
Shareholder is entitled under any provision of any agreement or other instrument
binding on such Shareholder or (iii) result in the imposition of any Lien on any
asset of such Shareholder.

Section 2.03. Ownership of Shares. Except for the Shares identified as held
“jointly with spouse” on the signature page, such Shareholder is the record and
beneficial owner of such Shareholder’s Shares, free and clear of any Lien and
any other limitation or restriction (including any restriction on the right to
vote or otherwise dispose of such Shares). The Shareholders jointly hold the
Shares identified as held “jointly with spouse” on the signature page, free and
clear of any Lien and any other limitation or restriction (including any
restriction on the right to vote or otherwise dispose of such Shares). None of
such Shareholder’s Shares is subject to any voting trust or other agreement or
arrangement with respect to the voting of such Shares.

Section 2.04. Total Shares. Except for the Shares and the options to acquire
Shares set forth on the signature page hereto, such Shareholder does not
beneficially own or have sole voting power with respect to any (i) shares of
capital stock or voting securities of CVB, (ii) securities of CVB convertible
into or exchangeable for shares of capital stock or voting securities of CVB or
(iii) options or other rights to acquire from CVB any capital stock, voting
securities or securities convertible into or exchangeable for capital stock or
voting securities of CVB.

Section 2.05. Finder’s Fees. Except as provided in Section 5.17 of the Merger
Agreement, no investment banker, broker, finder or other intermediary is
entitled to a fee or commission from CVB in respect of this Agreement as a
result of any arrangement or agreement made by or on behalf of such Shareholder.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent represents and warrants to each Shareholder that:

Section 3.01 Valid Existence; Authorization. Parent is duly incorporated as a
corporation, validly existing and in good standing under the laws of the
Commonwealth of Virginia and has all corporate powers and all governmental
licenses, authorizations, permits, consents and approvals required to carry on
its business as now conducted. The execution, delivery and performance by Parent
of this Agreement and the consummation by Parent of the transactions
contemplated hereby are within the corporate powers of Parent and have been duly
authorized by all necessary corporate action on the part of Parent. This
Agreement has been duly and validly authorized, executed and delivered by Parent
and constitutes a valid and binding agreement of Parent (assuming the due
authorization, execution and delivery hereof by the Shareholders).

Section 3.02 Non-Contravention. The execution, delivery and performance by
Parent of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (i) violate any applicable law, rule, regulation,
judgment, injunction, order or decree, (ii) require any consent or other action
by any Person under, constitute a default under, or give rise to any right of
termination, cancellation or acceleration or to a loss of any benefit to which
Parent is entitled under any provision of any agreement or other instrument
binding on Parent or (iii) result in the imposition of any Lien on any asset of
Parent.

ARTICLE 4

COVENANTS OF THE SHAREHOLDERS

Each Shareholder hereby severally covenants and agrees that so long as this
Agreement is in effect:

Section 4.01. No Proxies for or Encumbrances on Shares. Except pursuant to the
terms of this Agreement, such Shareholder shall not, without the prior written
consent of Parent, directly or indirectly, (i) grant any proxies or enter into
any voting trust or other agreement or arrangement with respect to the voting of
any of such Shareholder’s Shares or (ii) acquire, Transfer, encumber or
otherwise dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the direct or indirect acquisition or Transfer,
encumbrance or other disposition of, any Shares, prior to the termination of
this Agreement. Such Shareholder shall not seek or solicit any such acquisition
or Transfer, encumbrance or other disposition or any such contract, option or
other arrangement or understanding and agrees to notify Parent promptly, and to
provide all details requested by Parent, if such Shareholder shall be approached
or solicited, directly or indirectly, by any Person with respect to any of the

 

4



--------------------------------------------------------------------------------

foregoing. In the event that pursuant to Section 7.05(b)(i) of the Merger
Agreement the Board of Directors of CVB engages in negotiations or discussions
with a Third Party that has made a written bona fide Acquisition Proposal that
the Board of Directors of CVB determines will lead to a Superior Proposal,
subject to compliance by CVB with the terms of the Merger Agreement, including
without limitation Section 7.05 thereof, and subject to compliance by such
Shareholder with the terms of this Agreement, nothing in the immediately
preceding sentence shall prohibit such Shareholder from engaging in negotiations
or discussions with such Third Party regarding such Shareholder entering into
(concurrently with or subsequent to the termination of the Merger Agreement
pursuant to Section 11.01(d)(i) thereof) (i) a voting agreement, (ii) an
agreement with respect to granting a proxy or (iii) an agreement with respect to
the sale of such Shareholder’s Shares, in each case with respect to such
Acquisition Proposal. As used herein, the term “Transfer” shall mean, with
respect to any security, the direct or indirect assignment, sale, transfer,
tender, pledge, hypothecation, or the gift or other disposition of such security
(excluding transfers by testamentary or intestate succession or otherwise by
operation of law) or any right, title or interest therein (including, but not
limited to, any right or power to vote to which the holder thereof may be
entitled, whether such right or power is granted by proxy or otherwise), or the
record or beneficial ownership thereof.

Section 4.02. Other Offers. Subject to Section 5.11, such Shareholder shall not
directly or indirectly take any action that is prohibited under
Section 7.05(a)(i) or (ii) of the Merger Agreement with respect to actions to be
taken by CVB. Such Shareholder will promptly advise and update Parent after
receipt by such Shareholder of an Acquisition Proposal related to the Shares in
accordance with the notice provisions applicable to CVB as set forth in
Section 7.05 of the Merger Agreement.

Section 4.03. Stop Transfer. Each Shareholder agrees with, and covenants to,
Parent that such Shareholder will not request that CVB register the transfer
(book-entry or otherwise) of any certificate or uncertificated interest
representing any of the Shares, unless such transfer is made in compliance with
this Agreement or to CVB.

ARTICLE 5

MISCELLANEOUS

Section 5.01. Further Assurances. Parent and each Shareholder will each execute
and deliver, or cause to be executed and delivered, all further documents and
instruments and use its best efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations, to consummate and make effective the
transactions contemplated by this Agreement.

 

5



--------------------------------------------------------------------------------

Section 5.02. Amendments; Termination. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or, in the
case of a waiver, by the party against whom the waiver is to be effective. This
Agreement shall terminate upon the earliest of (a) the Effective Time and
(b) termination of the Merger Agreement in accordance with its terms, and all
rights or obligations of the parties under this Agreement shall immediately
terminate, except as provided in Section 5.11 hereof.

Section 5.03. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

Section 5.04. Successors and Assigns; Obligations of Shareholders. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns; provided that no
party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other parties
hereto, except that Parent may transfer or assign its rights and obligations to
any Affiliate of Parent.

Section 5.05. Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the Commonwealth of Virginia.

Section 5.06. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective as between Parent, on the one hand, and a
Shareholder, on the other hand, when each such party shall have received
counterparts hereof signed by each such other party.

Section 5.07. Severability. If any term, provision or covenant of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions and covenants of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

Section 5.08. Specific Performance; Injunctive Relief. The parties hereto agree
that Parent would suffer irreparable damage and that there will be no adequate
remedy at law (including monetary damages) in the event any provision of this
Agreement is not performed in accordance with the terms hereof and that the
parties shall be entitled to specific performance of the terms hereof,
injunctive relief and any other remedy to which they are entitled at law or in
equity.

Section 5.09. Capitalized Terms. Capitalized terms used but not defined herein
shall have the respective meanings set forth in the Merger Agreement.

Section 5.10. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally or sent by overnight courier (providing proof of

 

6



--------------------------------------------------------------------------------

delivery) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice): (i) if to Parent, to the
appropriate address for notice thereto set forth in the Merger Agreement and
(ii) if to a Shareholder, to the appropriate address set forth underneath such
Shareholder’s name on the signature pages hereto.

Section 5.11. Shareholder Capacity. No person executing this Agreement who is or
becomes during the term hereof a director or officer of CVB makes any agreement
or understanding herein in his capacity as such director or officer. Each
Shareholder signs solely in his capacity as the record holder and beneficial
owner of such Shareholder’s Shares and nothing in this Agreement shall limit or
affect any actions taken by any Shareholder in his capacity as an officer or
director of CVB. This Section 5.11 shall survive termination of this Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

XENITH BANKSHARES, INC. By:  

/s/ T. Gaylon Layfield, III

  Name:   T. Gaylon Layfield, III   Title:   President & Chief Executive Officer



--------------------------------------------------------------------------------

/s/ Robert L. Bailey

Robert L. Bailey

Number of Shares with regard to which Mr. Bailey has sole voting power:

3,850 (3,600 owned in an IRA account)

Number of Shares held jointly with spouse or another shareholder:

None

Number of shares held through an investment entity over which Mr. Bailey has
sole or shared control:

None

Number of Options:

4,500



--------------------------------------------------------------------------------

/s/ Kenneth E. Smith

Kenneth E. Smith

Number of Shares with regard to which Mr. Smith has sole voting power:

8,750 (IRA accounts)

Number of Shares held jointly with spouse or another shareholder:

None

Number of shares held through an investment entity over which Mr. Smith has sole
or shared control:

None

Number of Options:

6,500

 

10



--------------------------------------------------------------------------------

/s/ Charles F. Dawson

Charles F. Dawson

Number of Shares with regard to which Mr. Dawson has sole voting power:

5,613

Number of Shares held jointly with spouse or another shareholder:

None

Number of shares held through an investment entity over which Mr. Dawson has
sole or shared control:

None

Number of Options:

2,500

 

11



--------------------------------------------------------------------------------

/s/ David G. Walker

David G. Walker

Number of Shares with regard to which Mr. Walker has sole voting power:

500 (spouse’s trust account)

Number of Shares held jointly with spouse or another shareholder:

None

Number of shares held through an investment entity over which Mr. Walker has
sole or shared control:

None

Number of Options:

2,500

 

12



--------------------------------------------------------------------------------

/s/ Joseph F. Fary

Joseph F. Fary

Number of Shares with regard to which Mr. Fary has sole voting power:

650

Number of Shares held jointly with spouse or another shareholder:

1,219 (includes the 269 shares held in the Francis R. Fary Marital Trust and the
950 shares held jointly with Mrs. Fary)

Number of shares held through an investment entity over which Mr. Fary has sole
or shared control:

None

Number of Options:

1,580

 

13



--------------------------------------------------------------------------------

/s/ Walter B. Hurley, Jr.

Walter B. Hurley, Jr.

Number of Shares with regard to which Mr. Hurley has sole voting power:

44,988 (1,500 as Custodian for his minor children)

Number of Shares held jointly with spouse or another shareholder:

None

Number of shares held through an investment entity over which Mr. Hurley has
sole or shared control:

None

Number of Options:

None

 

14



--------------------------------------------------------------------------------

/s/ Joseph A. Lombard, Jr.

Joseph A. Lombard, Jr.

Number of Shares with regard to which Mr. Lombard has sole voting power:

3,400 (IRA account)

Number of Shares held jointly with spouse or another shareholder:

None

Number of shares held through an investment entity over which Mr. Lombard has
sole or shared control:

None

Number of Options:

2,500

 

15



--------------------------------------------------------------------------------

/s/ William D. Fary

William D. Fary

Number of Shares with regard to which Mr. Fary has sole voting power:

None

Number of Shares held jointly with spouse or another shareholder:

None

Number of shares held through an investment entity over which Mr. Fary has sole
or shared control:

7,025 (5,300 William D. Fary Revocable Trust, 1,100 Mobjack Development, Ltd.,
625 Pike’s Timber Land Trust)

Number of Options:

2,500

 

16



--------------------------------------------------------------------------------

/s/ Walter H. Graham

Walter H. Graham

Number of Shares with regard to which Mr. Graham has sole voting power:

1,000 (IRA account)

Number of Shares held jointly with spouse or another shareholder:

None

Number of shares held through an investment entity over which Mr. Graham has
sole or shared control:

None

Number of Options:

None

 

17



--------------------------------------------------------------------------------

/s/ Hal D. Bourque

Hal D. Bourque

Number of Shares with regard to which Mr. Bourque has sole voting power:

3,160 (owned in an IRA account)

Number of Shares held jointly with spouse or another shareholder:

None

Number of shares held through an investment entity over which Mr. Bourque has
sole or shared control:

None

Number of Options:

2,224

 

18



--------------------------------------------------------------------------------

Exhibit A

SHAREHOLDERS

Robert L. Bailey

Hal D. Bourque

Charles F. Dawson

Joseph F. Fary

William D. Fary

Walter H. Graham

Walter B. Hurley, Jr.

Joseph A. Lombard, Jr.

Kenneth E. Smith

David G. Walker